Title: To James Madison from George Stacey, 16 May 1802
From: Stacey, George
To: Madison, James


					
						Sir,
						Chester May 16. 1802.
					
					I had the honor to address you from the Isle of France, in October, last via New York, and now have the honor to inform you that I arrived here from that Colony, a few days since.
					Mr. Buchanan having been appointed Agent for the United–States at that place, I conceived it a duty I owed my family to quit the Colony by the earliest occasion, and accordingly advised that Government of my intention to resign my public functions, as you will see by the Copy of a Letter from the Administrators General of the Colony to me, & which I take the liberty to inclose you.
					The news of peace arrived authentically at the Isle of France, from the Government of the Cape of Good–Hope, a few days previous to my departure which put a stop to the expedition of privateers. I have nothing to advise you of, particularly interesting to the United States. If Sir, you want any information from me, in my power to give which you may deem of moment to the United States, please notify me, and I will most cheerfully transmit you every intelligence I can, which may be useful to our Country;
					Be so obliging Sir, as to address to me, to care of Messrs. Davy Roberts & Co. Philadelphia. I have the honor to be with the highest Consideration, Sir, Your most obedient & most humble Servant.
					
						Geo. Stacey
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
